Citation Nr: 0109434	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  97-32 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility to Department of Veterans Affairs 
disability pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel



INTRODUCTION

The appellant had recognized guerrilla service from May 1942 
to February 1946.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a July 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied the appellant's claim to 
basic eligibility to VA disability pension benefits.  The 
veteran, who resides in Florida,  was scheduled for a hearing 
at the St. Petersburg Regional Office on January 12, 2001.  
He did not appear for the hearing.


FINDING OF FACT

The appellant had recognized guerrilla service from May 1942 
to February 1946.


CONCLUSION OF LAW

The appellant is not eligible for VA disability pension 
benefits. 38 U.S.C.A. §§ 101(2), 107, 1521(a) (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.1, 3.6, 3.8 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a February 1946 Affidavit for Philippine Army Personnel, 
the appellant reported guerrilla service beginning in May 
1942.  The RO requested in September 1986 that the service 
department verify all service.  In December 1986, the service 
department verified only recognized guerrilla service from 
May 1942 to February 1946.

In July 1996, the appellant initiated a claim of entitlement 
to VA disability pension.  He reported that he served from 
May 1942 to February 1946.  The RO again requested the 
service department to verify all service.  In July 1996 the 
service department indicated that the December 1986 
certification was correct.
While the appellant has asserted that he served with the 
Philippine Scouts during World War II, as noted above, in 
both December 1986 and July 1996, the United States Army 
Reserve Personnel Center verified that the appellant had 
recognized guerrilla service from May 1942 to February 1946.

The law authorizes payment of disability pension benefits to 
a veteran of war who has the requisite service and who is 
permanently and totally disabled. 38 U.S.C.A. §§ 1502, 1521 
(West 1991 & Supp. 2000).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the Military Order of the 
President dated July 26, 1941 (including organized guerrilla 
forces), shall not be deemed to have been active military, 
naval, or air service for the purpose of any law of the 
United States confirming rights, privileges or benefits upon 
any person by reason of the service of such person or the 
service of any other person in the Armed Forces, except 
benefits under certain contracts of National Service Life 
Insurance; the Missing Persons' Act; and compensation for 
service-connected disability or death, dependency and 
indemnity compensation for service-connected death (with an 
exception); and burial benefits.  38 U.S.C.A. § 107; 38 
C.F.R. § 3.8.  With an exception not pertinent to this 
appeal, service in the Philippine Scouts (Regular Philippine 
Scouts) is included for VA disability pension, compensation, 
dependency and indemnity compensation and burial allowance.  
38 C.F.R. § 3.8(a).

The VA is bound by the service department's certification as 
to a claimant's military service.  Duro v. Derwinski, 2 Vet. 
App. 530 (1992); see 38 C.F.R. § 3.1(y)(1).

As indicated, service before July 1, 1946, as a Philippine 
Scout, or in the organized military forces of the Government 
of the Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for purposes of 
certain VA benefits, but does not establish basic eligibility 
for disability pension benefits. 38 U.S.C.A. § 107(a); 38 
C.F.R. §§ 3.8, 3.9.

The evidence of record fails to demonstrate, by competent and 
acceptable evidence, that the appellant's service was in a 
category that provides for eligibility for VA pension 
benefits.  In order to establish basic eligibility for VA 
disability pension benefits, it is required, in part, that 
the applicant have active military, naval or air service.  
Under the pertinent laws and regulations, service as a member 
of the Commonwealth Army of the Philippines, including the 
recognized guerrilla forces, is not deemed to be active 
service for VA disability pension benefits. 38 U.S.C.A. 
§ 107; 38 C.F.R. § 3.8.

The Board notes that the appellant had no service with the 
Regular Philippine Scouts, and the record unequivocally shows 
that his recognized periods of service were before July 1, 
1946.  Inasmuch as the United States service department's 
verification of the appellant's service is binding on the VA, 
the law precludes basic eligibility for VA disability pension 
benefits based on the appellant's service.  As such, the 
appellant's claim of for eligibility for VA disability 
pension benefits is denied due to the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1996).


ORDER

Basic eligibility to VA disability pension benefits is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

